Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 2/4/2022.
In the Instant Amendment, Claim(s) 1, 5 and 7 has/have been amended; Claim(s) 4 was/were cancelled; Claim(s) 1 and 7 is/are independent claims. Claims 1-3 and 5-10 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 6-9), with respect to claim 7 have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 

Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant’s arguments with respect to claim(s) 1 regarding Okuyama et al in the remarks (pages 5-9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jajima (JP 11-023943A).

    PNG
    media_image1.png
    907
    1522
    media_image1.png
    Greyscale
Regarding claim 1, Jajima teaches An imaging device (10) including a camera body (14) and an interchangeable lens unit (12) detachably attached to the camera body (14) (Figs. 1-4), the imaging device comprising:
an optical system including a focus lens (52) (Fig. 2);
an infinite rotation type focus ring (28A) (Fig. 2; paras. 0006, 0022);

a setting part (80) allowing a user to set a rotation range of the focus ring (Figs. 2, 3; paras. 0022-0024; set a rotation range (Rmax or Rmin) of the focus ring corresponding to curve A or curve B);
a storage part (of CPU 66) assigning and storing respective different rotation amounts of the focus ring to multiple positions within a movement stroke of the focus lens in accordance with a rotation range set in the setting part, the multiple positions (P1 to P2) including a first position and a second position of the focus lens along the optical axis direction (Fig. 3; para. 0024; curves A and B stored in CPU 66 representing different rotation amounts of the focus ring to different positions of the focus lens); and
a control part (CPU 66) driving the lens drive part to move the focus lens depending on a rotation amount of the focus ring to a position corresponding to the rotation amount stored in the storage part (Fig. 3; paras. 0022-0024); and 
a rotation amount storage part storing information of a maximum rotation amount (Rmax) and a minimum rotation amount (Rmin) of the focus ring assignable to multiple positions (P1 to P2) within the movement stroke, the maximum rotation amount (Rmax) representing a maximum rotation range of the focus ring assignable to move the focus lens between the first position (P1) and the second position (P2) along the optical axis direction, and the minimum rotation amount (Rmin) representing a minimum rotation range of the focus ring assignable to move the focus lens between the first position (P1) and the second position (P2) along the optical axis direction (Fig. 3; paras. 0022-0024), and 
wherein the setting part is configured to enable setting of the rotation range of the focus ring within a range from the maximum rotation amount to the minimum rotation amount stored in the rotation amount storage part of the interchangeable lens unit when the interchangeable lens unit is attached to the camera body, in order to allow the user to adjust a rotation amount of the focus ring 

Regarding claim 2, Jajima teaches the imaging device according to claim 1, wherein the setting part is configured to enable selection (80) of one rotation range from a plurality of rotation ranges (Rmax, Rmin) preset as rotation ranges of the focus ring assignable to multiple positions within the movement stroke (Fig. 3; paras. 0022-0024; selecting slow speed curve A or fast speed curve B to select one of the range Rmin or Rmax).

Regarding claim 10, Jajima teaches A camera body used in the imaging device according to claim 1, the camera body comprising: at least the setting part (Figs. 1, 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jajima (JP 11-023943A) in view of Okawa (US 20160116824 A1).
Regarding claim 3, Jajima teaches everything as claimed in claim 2, but fails to teach
further comprising a display part displaying the plurality of preset rotation ranges.
However, in the same field of endeavor Okawa teaches
further comprising a display part displaying the plurality of preset rotation ranges (Fig. 10A; para. 0117; displaying preset rotation speed ranges 209a allowing the user to select one of the speed range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Okawa in Jajima to have further comprising a display part displaying the plurality of preset rotation ranges for providing an intuitive graphical user interface allowing the user to easily customize the focus ring configuration yielding a predicted result.

Regarding claim 5, Jajima teaches everything as claimed in claim 1. In addition, Jajima teaches the maximum rotation amount to the minimum rotation amount stored in the rotation amount storage part, wherein the setting part is configured to enable selection of any one of the multiple rotation amounts as the rotation range of the focus ring (Fig. 3; paras. 0022-0024; setting means 80 allowing selecting slow speed curve A or fast speed curve B stored in the memory of CPU 66 to select one of the range Rmin or Rmax),
but fails to teach
further comprising a display part displaying multiple rotation amounts within the range from the maximum rotation amount to the minimum rotation amount, wherein the setting part is configured to 
However, in the same field of endeavor Okawa teaches
further comprising a display part displaying multiple rotation amounts within the range from the maximum rotation amount to the minimum rotation amount, wherein the setting part is configured to enable selection of any one of the multiple rotation amounts displayed on the display part as the rotation range of the focus ring (Fig. 10A; para. 0117; displaying preset rotation speed ranges 209a allowing the user to select one of the speed range for the focus ring).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Okawa in Jajima to have further comprising a display part displaying multiple rotation amounts within the range from the maximum rotation amount to the minimum rotation amount, wherein the setting part is configured to enable selection of any one of the multiple rotation amounts displayed on the display part as the rotation range of the focus ring for providing an intuitive graphical user interface with various range of options allowing the user to easily customize the focus ring configuration yielding a predicted result.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jajima (JP 11-023943A) in view of Kawada (US 20130222926 A1).
Regarding claim 6, Jajima teaches everything as claimed in claim 1, but fails to teach
wherein the setting part is configured to enable selection of either a first mode in which the focus lens is moved depending on a rotation range of the focus ring or a second mode in which the focus lens is moved depending on a rotation speed of the focus ring.
However, in the same field of endeavor Kawada teaches

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kawada in Jajima to have wherein the setting part is configured to enable selection of either a first mode in which the focus lens is moved depending on a rotation range of the focus ring or a second mode in which the focus lens is moved depending on a rotation speed of the focus ring for providing a mode selection enabling an improved operability of manual focusing yielding a predicted result.


Allowable Subject Matter
Claims 7-9 are allowed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.